Citation Nr: 0000747	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-33 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran's pertinent period of active service is from 
August 1964 to August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claim for an increased disability 
rating for PTSD.  The veteran perfected an appeal of that 
decision.  Since the July 1995 rating decision, the RO has 
increased the rating for the veteran's PTSD, and the current 
rating for his PTSD is 50 percent.  The veteran has continued 
his appeal, and he is seeking a rating higher than 50 
percent.

In an October 1998 remand, the Board instructed the RO to 
address the veteran's pending claim for a total disability 
rating based on individual unemployability.  In a March 1999 
rating decision, the RO denied entitlement to a total rating 
based on individual unemployability.  The veteran has filed a 
notice of disagreement with that decision, and the RO has 
issued a statement of the case.  As the claims file presently 
before the Board does not indicate whether the veteran has 
filed a formal appeal (VA Form 9), the claim for a total 
rating based on unemployability is not presently before the 
Board on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is currently manifested by anxiety, 
nightmares, flashbacks, sleep disturbances, hallucinations, 
and irritability that produce moderate to severe impairment 
of his ability to obtain and retain employment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.2, 4.7, 
4.10 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating of greater than 50 percent 
for his service-connected PTSD.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for an increased rating for a disability is 
generally well grounded when an appellant indicates that the 
severity of the disability has increased.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The veteran 
claims that his PTSD has worsened, and the Board finds that 
his claim for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

The Court has indicated that the potential for separate 
ratings for separate periods of time ("staged" ratings) 
must be considered when a veteran's appeal stems from 
disagreement with a rating assigned in connection with his 
original claim.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the veteran did not appeal the rating 
that the RO initially assigned, in June 1993, for the 
veteran's PTSD, after the Board, in March 1993, granted 
service connection for PTSD.  The appeal currently before the 
Board stems from the veteran's June 1995 request for an 
increased rating, and the RO's July 1995 denial of that claim 
for an increase.  Thus, the Court's ruling in Fenderson does 
not apply to the circumstances of this case.

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While the veteran's appeal for a 
higher rating has been pending, revised criteria for rating 
mental disorders, including PTSD, became effective.  See 61 
Fed. Reg. 52,965 (1996) (codified at 38 C.F.R. Part 4, 
effective November 6, 1996).  The Court has held that when a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the present 
case, the Board finds that the regulations in effect prior to 
November 6, 1996 (the former regulations) are more favorable 
to the veteran.  Therefore, the Board will apply that version 
of the regulations to his claim.

Under the former regulations, PTSD was rated as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggravated energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment  
  .................................................. 100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  .............. 70 
percent

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
  ................................................... 50 percent

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment  
..................................... 30 percent

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment  ............ 10 percent

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability  ... 0 
percent

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The veteran was diagnosed with PTSD in 1985, when he received 
VA inpatient psychiatric treatment.  At that time, he 
reported having flashbacks, nightmares, depression, and 
agitation.  He reported a recent incident in which he had 
beaten a man with a golf club.  He was started on psychiatric 
medication.  On discharge after hospitalization in September 
through November 1985, the treating psychiatrist reported 
that the veteran was considered employable.  In VA 
examinations in 1985 and 1986, the veteran reported a long 
history of difficulty holding jobs.  He reported that he 
frequently lost his temper.  He reported that he had 
difficulty in family relationships, and that he was separated 
from his wife and children.  He again had VA inpatient 
psychiatric treatment in July and August 1986, and in August 
and September 1988.  The diagnoses listed in the notes from 
the 1988 hospitalization included PTSD and chronic alcohol 
dependence.

The veteran had VA inpatient treatment for PTSD and for 
chemical dependence in March and April 1994.  At that time, 
he reported that he had flashbacks of Vietnam experiences 
several times per month.  He reported that he had insomnia 
due to Vietnam-related nightmares three or four times per 
week.  He reported some use of crack cocaine, and consumption 
on many days of approximately one pint of whiskey per day.  
The examiner noted that the veteran had an anxious mood and 
affect, with no indication of hallucinations or delusions.  A 
VA psychiatrist listed diagnoses of PTSD and a history of 
substance abuse.  The hospital notes included a Global 
Assessment of Functioning (GAF) of 70.  The veteran was again 
admitted for VA inpatient treatment, in a trauma recovery 
program, in May 1994.  At that time, a GAF of 60 to 65 was 
assigned.

In VA inpatient treatment for PTSD in June and July 1995, the 
veteran reported that he had hallucinations in which he saw, 
following him, a woman and a baby he had killed while he was 
in Vietnam.  He reported increasing social isolation.  The 
treating psychiatrist assigned a GAF of 55 to 65.  In VA 
inpatient psychiatric treatment in September and October 
1995, the veteran again reported having hallucinations of 
being followed by the woman and baby he had killed in 
Vietnam.  He reported recent use of alcohol and crack 
cocaine.  He reported having nightmares about three times a 
week.  At discharge, the treating psychiatrist reported that 
the veteran's PTSD symptoms might mildly impair his ability 
to obtain and maintain employment.  The treating psychiatrist 
assigned a GAF of 80 at discharge.

In an October 1995 hearing at the RO, the veteran reported 
that he continued to have flashbacks and nightmares about his 
experiences in Vietnam.  He reported that his sleep was 
disturbed by nightmares, and that he awakened three or four 
times a night.  He also reported occasional hallucinations of 
a woman and a baby he had killed while he was in Vietnam.  He 
reported that he had not worked since 1983.  He stated that 
he had sudden bursts of anger, and that he was not able to 
get along with coworkers.  He reported that he was unable to 
tolerate loud noise, and that he was not able to be on time 
consistently.  He indicated that he had only occasional 
contact with his two children.  He reported that he continued 
to receive VA treatment for his PTSD.

VA inpatient treatment records from December 1997 reflected 
that the veteran was divorced and unemployed.  He reported 
that his PTSD symptoms, including homicidal and suicidal 
urges, were becoming more intense.  He reported that his re-
experiencing of Vietnam became worse from November through 
February each year, corresponding with the time of year that 
particularly traumatic events had occurred during his service 
in Vietnam.  The treating psychiatrist assigned a GAF of 51.  
The veteran received VA inpatient treatment for substance 
abuse rehabilitation in October 1998.  His diagnosis of PTSD 
was also noted.  A GAF of 60 to 65 was assigned.

On VA examination in February 1999, the veteran reported that 
he was currently taking multiple medications for his PTSD.  
He reported that he had Vietnam flashbacks several times per 
month, and that he had insomnia due to Vietnam-related 
nightmares three to four times per week.  He reported that he 
avoided violent movies and avoided seeing Asian people.  He 
reported that he never went to crowded places.  He reported a 
history of suicidal thoughts, but no recent suicidal 
thoughts.  He reported that his most recent employment had 
been in 1993, as a truck driver.  He reported that he left 
that job after one year because of his nerves.  He reported 
that he lived with his girlfriend and her two children.  He 
stated that he had used crack cocaine and alcohol as recently 
as nine months ago.  The examining psychiatrist noted that 
the veteran's mood and affect were anxious.  The examiner 
noted that the veteran did not express any delusions, and 
that the veteran's immediate recall was slightly impaired.  
The examiner reported that he had reviewed the veteran's 
claims file.  The examiner found that the veteran had PTSD, 
and that the veteran had cocaine and alcohol abuse and 
dependence that were in early partial remission.  The 
examiner concluded that the veteran was moderately to 
severely impaired in his ability to engage in sustained 
gainful activity.  The examiner stated that the veteran would 
find it difficult to concentrate and relate effectively to 
co-workers, and that the veteran would have difficulty 
receiving supervision solely because of his PTSD.  The 
examiner assigned a GAF, excluding alcohol abuse, of 50.

Various medical records and statements from the veteran 
provide information about the manifestations of the veteran's 
PTSD.  The evidence indicates that mental health 
professionals have maintained the veteran on medication for 
his PTSD, and that the veteran has received inpatient 
treatment for his PTSD on multiple occasions.  There is 
evidence that his PTSD symptoms cause problems in his 
personal relationships, and that his problems interacting 
with others are a factor in his history of unstable 
employment and unemployment.  The Board notes that non-
service-connected substance abuse has intermittently but 
frequently coincided with the veteran's service-connected 
PTSD.  The psychiatrist who reviewed the veteran's claims 
file and examined the veteran in February 1999 discussed the 
effects of the veteran's PTSD, as distinguished from the 
effects of his substance abuse.  That psychiatrist concluded 
that the veteran's ability to maintain employment was 
moderately to severely impaired by his PTSD alone.  The Board 
finds that the analysis of that psychiatrist is credible, and 
that it presents a picture of disability from PTSD alone that 
is consistent with a 70 percent rating under the former 
regulations.  As the evidence does not show that the 
veteran's PTSD makes him virtually isolated in the community, 
or demonstrably unable to obtain or retain employment, the 
Board finds that his PTSD symptoms do not meet the criteria 
for a 100 percent rating.  Therefore, the Board grants an 
increase to a 70 percent rating for the veteran's PTSD.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind, and finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 70 percent disability rating for the 
veteran's PTSD is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

